TILLMAN PEARSON, Judge
(dissenting).
It is my view that the decision reached by the majority is not required by the holding in the case of In re Cunningham’s Estate, Fla.App.1958, 104 So.2d 748, which the majority found controlling, nor is it properly based upon In re Williamson’s Estate, Fla.1957, 95 So.2d 244, 65 A.L.R.2d 1195.
As set forth in the statement of the facts on this appeal, we have here for review a final judgment of the Civil Court of Record. In the Cunningham case we reviewed and reversed an order of the county judge which denied appellant’s motion to strike a claim. In the Williamson case, the Supreme Court reviewed and reversed an order of the circuit judge affirming an order of the county judge by which the latter refused to strike a claim.
The trial judge in the instant common law action was presented with a valid and un-appealed order of the county judge holding that under the particular facts before him, (and not before the judge of the Civil Court of Record) the appointment of the first administrator was “revoked and can-celled ab initio” and further, that “all pleadings filed herein subsequent to the original petition of Sandra W. Deigaard be and the same are hereby stricken from the record”. The judge of the Civil Court of Record was not called upon to review and decide whether the county judge’s order was correct. He therefore properly gave it its legal effect and he should be affirmed.